UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-16131 WORLD WRESTLING ENTERTAINMENT, INC. (Exact name of Registrant as specified in its charter) Delaware 04-2693383 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1241 East Main Street
